Citation Nr: 1531601	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  13-28 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as a result of exposure to herbicides and/or exposure to chemicals associated with performance of duties as a corrosion control specialist.

2.  Entitlement to service connection for peripheral neuropathy, to include as a result of exposure to herbicides, and/or chemicals associated with performance of duties as a corrosion control specialist, and/or as secondary to diabetes mellitus.

3.  Entitlement to service connection for Charcot foot to include as secondary to diabetes mellitus and/or peripheral neuropathy.

4.  Entitlement to service connection for depression to include as secondary to diabetes mellitus and/or peripheral neuropathy.

5.  Entitlement to service connection for multiple myeloma to include as a result of exposure to herbicides and/or exposure to chemicals associated with performance of duties as a corrosion control specialist.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972, including service in the Republic of Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of those proceedings is of record.

The Veteran has submitted additional evidence since the most recent statement of the case along with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  Therefore, the Board may properly consider such evidence.  38 C.F.R. § 20.1304(c).  

The issue of service connection for atrial fibrillation has been raised by the record at the Veteran's Board hearing, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for Charcot foot is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran did not serve at or near the Korean demilitarized zone (DMZ) during service.

2.  The Veteran's diabetes mellitus type II was not present during service or for many years thereafter and is not otherwise etiologically related to service.

3.  The evidence is in equipoise as to whether the Veteran's peripheral neuropathy manifested during service and has been continuous since then.

4.  The Veteran's diagnosed depression has been attributed, at least in part, to his other medical conditions including peripheral neuropathy.

5.  The Veteran has not been diagnosed with multiple myelomas.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus type II, to include as a result of exposure to herbicides and/or exposure to chemicals associated with performance of duties as a corrosion control specialist, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for peripheral neuropathy, to include as a result of exposure to herbicides, and/or chemicals associated with performance of duties as a corrosion control specialist, and/or as secondary to diabetes mellitus type II, have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for service connection for depression, to include as secondary to diabetes mellitus type II and/or peripheral neuropathy, have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).

4.  The criteria for service connection for multiple myeloma, to include as a result of exposure to herbicides and/or exposure as a corrosion control specialist, have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice should be provided prior to the initial unfavorable decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate such a claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  An April 2011 letter, sent prior to the initial unfavorable rating decision, provided the Veteran with appropriate notification.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any outstanding records that have not been obtained.  

The Veteran underwent VA examinations in February 2013 which involved review of the Veteran's claims file, in-person interviews with the Veteran, physical assessments of the Veteran, and opinions concerning the Veteran's conditions.  The Board finds this to be adequate because the examiners based their opinion upon consideration of the Veteran's prior medical history, described the claimed disabilities in sufficient detail so that the Board's evaluation will be fully informed, and supported their conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ asked specific questions directed at identifying whether the Veteran had symptoms meeting the criteria for service connection.  In addition, the VLJ  sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim including statements from the Veteran's previous treatment providers and friends and family.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of those elements.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

II.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).
 
In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

III.  Diabetes Mellitus

The Veteran has been diagnosed with diabetes mellitus and attributes the condition to exposure to Agent Orange or to toxic substances associated with his military occupational specialty of corrosion control specialist. 

Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, including diabetes mellitus, even if there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).   However, in order to qualify for entitlement to service connection on a presumptive basis, exposure must be demonstrated and the disability must become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

VA will presume that a veteran who served in Korea between April 1, 1968 and August 31, 1971 was exposed to herbicide agents if they served in a unit that operated near the Korean DMZ (as determined by the Department of Defense (DoD)); and herbicides are known to have been applied in the area in which they served.  See 38 C.F.R. § 3.307(a)(6)(iv); see also M21-1MR, Part IV, Subpart ii, Ch. 2, Section C.10.p (listing units and other military entities identified as operating in or near the Korean DMZ during the qualified time period).

The Veteran served at Kunsan and Osan Air Bases during his deployment to Korea.  Neither of these bases is near the DMZ and there is no evidence in the record to suggest the Veteran's unit was ever deployed to the DMZ.  The Veteran has stated that he traveled to Seoul and that from there he went to the DMZ with his Korean girlfriend.  Seoul is not considered to be near the DMZ for purposes of presumptive herbicide exposure and the Veteran's statements that he went to the DMZ with his girlfriend are unsupported by the record.

In the alternative, the Veteran maintains that exposure to the chemicals he used during performance of his duties cleaning, painting, and priming aircraft, to include MEK, toluene, neoprene epoxy, polyurethane, lacquer and water based paints, paint thinners, and turpentine, could have caused his diabetes mellitus.  

The record does not contain medical evidence linking any of these chemicals to the onset of diabetes mellitus.  Indeed, a February 2013 VA examiner noted that the chemicals used in fighting corrosion are not recognized as causing wide spread diabetes in the population and that the Veteran's diabetes mellitus was less likely than not related to his duties during service.  

The Veteran has testified that he was told by a VA nephrologist that his diabetes mellitus is related to exposure to these chemicals.  However, no such opinion appears in the record and without any confirmation of the opinion or any supporting explanation or rationale as to how this conclusion was reached, the Board cannot afford the Veteran's statements significant probative value. 

The availability of presumptive service connection for a disability based on exposure to herbicides or other chemicals does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, there is no evidence of record that the Veteran had diabetes mellitus during service or that the condition manifested within a year of separation.  As such, direct service connection is not warranted.  38 C.F.R. §§ 3.303, 3.307.  

For the reasons set forth above, the preponderance of the evidence is against a finding that the Veteran's diabetes mellitus is related to service.  Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

II.  Peripheral neuropathy

The Veteran has been diagnosed with severe peripheral neuropathy and maintains that the condition first manifested and was diagnosed during service and that it has grown progressively worse ever since.  

The Veteran maintains that he reported tingling in his fingers and toes secondary to low back pain on two separate occasions during service, that he was diagnosed with peripheral neuropathy, and that he was treated with Valium both times.  Service treatment records do not show a diagnosis of peripheral neuropathy at any point.  However, the Veteran was treated with Valium for low back pain on two occasions.  

Following service the Veteran was formally assessed with peripheral neuropathy in March 2010.

A letter from the Veteran's primary care physician since the early 1980's notes that from the earliest visits the Veteran complained of numbing and tingling in his extremities, which the doctor attributed to early stage peripheral neuropathy.

The Veteran has also supplied statements from a friend and from his brother attesting to the fact that the Veteran has complained of peripheral neuropathy symptoms since active duty. 

While the Board notes that some treatment records indicate the Veteran's peripheral neuropathy began during the 1990's and there is no recorded diagnosis of such during service, the Veteran's statements combined with those of his physician, friend, and brother indicate a pattern of worsening peripheral neuropathic symptomatology beginning during service.

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Where, as here, the evidence is in relative equipoise concerning a nexus between the claimed in-service disease or injury and the present disability, the Veteran will receive the benefit of the doubt on the issue.  38 U.S.C.A. § 5107(b).  Therefore, resolving all doubt in the Veteran's favor, service connection for peripheral neuropathy is granted.  38 C.F.R. § 3.303.  

III.  Depression

The Veteran has been diagnosed with depression and mood disorder, which he contends is resultant from his diabetes mellitus and peripheral neuropathy.

Service connection may be established on a secondary basis for a current disability which is proximately due to or the result of service-connected disease or injury; or for a current disability which has been aggravated or made chronically worse by a previously service connected disability.  38 C.F.R. § 3.310; See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran has been diagnosed with depression in the past and a mood disorder secondary to his physical condition in October 2013.  Among the medical problems identified by the diagnosing doctor is severe peripheral neuropathy.  As the Veteran's neuropathy is now a service-connected condition, the evidence supports service connection for a mood disorder/depression on a secondary basis.  38 C.F.R. § 3.310.

IV.  Multiple Myelomas

The Veteran has reported being under observation for possible multiple myeloma and that service connection is warranted based on Agent Orange or toxic chemical exposure. 

The Board notes that while the Veteran was suspected as possibly having myeloma in the past, the evidence does not contain any actual diagnosis of multiple myeloma.  As the record does not reflect a currently diagnosed disability in this regard, service connection is not warranted.  38 C.F.R. § 3.303.


ORDER

Service connection for diabetes mellitus type II, to include as a result of exposure to herbicides and/or exposure to chemicals associated with performance of duties as a corrosion control specialist, is denied.

Service connection for peripheral neuropathy of the lower extremities is granted.

Service connection for depression is granted.

Service connection for multiple myelomas is denied.



REMAND

The Veteran has been diagnosed with Charcot's foot disease, alternately stated as Charcot's arthroplasty.  Medical records indicate that the condition could either be due to his peripheral neuropathy or his diabetes mellitus or both.  As the Veteran's peripheral neuropathy has been service connected and his diabetes mellitus has not, a medical examination is necessary in order to make a decision on the claim.  38 U.S.C. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit any medical records he has in his possession associating his Charcot foot with his peripheral neuropathy.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Schedule the Veteran for an examination by an appropriate VA medical professional in order to determine whether it is at least as likely as not that the Veteran's Charcot foot (1) was caused, at least in part, by his peripheral neuropathy, or (2) has been aggravated by his peripheral neuropathy.  

If the examiner finds that the Veteran's Charcot foot was not caused by peripheral neuropathy but has been aggravated by it, then he/she should state the baseline level of severity of the Charcot foot, established by the earliest available medical evidence, and describe the extent to which the condition was permanently worsened by the Veteran's peripheral neuropathy.

A response regarding both direct causation and aggravation must be provided or the examination report will be returned as inadequate.

The examiner should review the Veteran's claims file, conduct any necessary testing,  and provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate.  

The examiner should specifically indicate the reasons and bases for his/her conclusions.

3.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


